El Juez Asociado Sk. Wolf,
emitió la opinión, del tribunal.
Interpuesta apelación por la demandada contra la senten-cia de desistimiento pronunciada en este caso por la Corte de Distrito de San Juan y debidamente registrada .por el secretario de la misma, el demandante presentó una moción en esta Corte Suprema solicitando que se desestimara el recurso, por el fundamento de que la dicba sentencia de desis-timiento no era apelable.
Hemos estudiado cuidadosamente todos los razonamien-tos aducidos por los abogados de ambas partes en el acto de la vista de la moción y a nuestro juicio, la moción debe de-clararse sin lugar.
El artículo 295 del Código de Enjuiciamiento Civil esta-blece que, entre otros casos, pueda interponerse apelación para ante esta Corte Suprema contra una sentencia definitiva pronunciada en un pleito por una corte de distrito.
“La desestimación de una demanda en equidad o de un pleito en ley, puesto que decide enteramente el caso, és una sentencia definitiva; es una decisión definitiva del caso con respecto a todas las reclamaciones hedías en el mismo, aun cuando no puede considerarse como una determinación final de los derechos de las partes, según puedan presentarse en otra acción * * *. Pero una apelación no procede contra una orden decretando la desestimación del pleito, sino sola-mente de la sentencia registrada basándose en tal orden.”
1 Black on Judgments, página 40.
En el caso de Evans v. Johnson, decidido por la Corte Suprema de California el 2 de diciembre de 1896, 46 Pac. Rep., 906, se distingue entre la orden decretando la desesti-mación del caso y la sentencia registrada en cumplimiento de tal orden y. se resuelve que mientras la sentencia no se registra, el pleito se considera pendiente.
Cyc., tomo 2, página 595, ‘consigna como regla general, basándose en gran número de autoridades, que una apela-ción puede interponerse contra una sentencia de desistimiento *440(.dismissal) o de sobreseimiento (nonsuit) dado que tal sen-tencia es una determinación final del caso.
La Corte Suprema de Luisiana en el caso de The State v. The Judge of the Sixth Judicial District, 9 La. Ann., 353, habiéndose demostrado que el Juez de Distrito, inotu propio, había desestimado el pleito por el fundamento de que el mon-tante reclamado se describía ficticiamente con el objeto de conferir jurisdicción a la corte, y que se había interpuesto apelación y se había denegado el recurso, en una solicitud de mandamus, resolvió: “que el derecho del peticionario a ape-lar no puede cuestionarse. La materia en disputa excede de 300 dollars y el peticionario tiene derecho a obtener la sen-tencia de la corte de apelación en todas las cuestiones que hayan sido o puedan haber sido resueltas por la corte inferior. ’ ’
La Corte Suprema de Idaho, en el caso de Lalande et al. v. McDonald et al., 2 Id., 307, dijo: “Una sentencia de so-breseimiento (nonsuit) es definitiva dentro del significado de nuestro Código y contra ella puede interponerse recurso de apelación,” y tal doctrina puede aplicarse perfectamente al caso de una sentencia de desistimiento.
Habiendo en consideración todo lo expuesto y apareciendo que en este caso, no sólo se ordenó por la corte que se deses-timara el pleito, sino que se registró la sentencia de desis-timiento en debida forma, tal sentencia es definitiva y contra ella cabe el recurso de apelación.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
El Juez Asociado Sr. Aldrey, no intervino en la reso-lución de este caso.